Title: To Thomas Jefferson from André Limozin, 28 November 1785
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 28th. November 1785

I received yesterday the Letter your Excellency hath Honored me with the 25th. of this Month. My Friends Messrs. Payen Brothers Merchants, rue Tiqueton No. 7 will present you a draft of Messrs. Fitzhughs on you in my behalf and unto my order for the Four Hundred and Eighty Lyvers they have had of me, and you will see that the said draft acknowledgeth it is for money they have had of me for their own want and Use.
As to the article of 68₶ 17s 6 I shall let it lye by till another opportunity offers to be usefull to you and to inlarge our account.
Whenever I shall be usefull to you, I beg of your Excellency to not Spare me. I am with the most respectfull regard, Your Excellency’s Most obedient & very Humble Servant,

Andw. Limozin

